Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
El 30 de abril de 1997 emitimos una sentencia mediante la cual se confirmó un dictamen de instancia, en virtud del cual se había denegado antes una moción de supresión de evidencia presentada por los acusados en el caso de autos. El material delictivo en cuestión se ocupó en una residen-cia mientras el Ministerio Público ejecutaba una orden de confiscación de esa residencia, la cual fue dictada por el Secretario de Justicia de Puerto Rico. Junto con la aludida sentencia emitida por este Tribunal, acompañamos una opinión de conformidad, en la que expresamos nuestras ra-zones por las cuales no procedía la supresión solicitada. Véase Pueblo v. Negrón Martínez I, 143 D.P.R. 1 (1997).
Posteriormente, en reconsideración, los acusados plan-tearon ante nos un nuevo fundamento para la supresión en cuestión. Alegaron que era inconstitucional la disposición legislativa al amparo de la cual se emitió la orden de con-fiscación de la propiedad en donde se ocupó el material delictivo. Este nuevo planteamiento fue acogido por uno de los miembros de este Tribunal que originalmente había vo-tado a favor de denegar la supresión solicitada. En conse-cuencia de ello, ahora este Foro —por voto dividido— or-dena dicha supresión.
Yo disiento de esta decisión por las razones que expresé antes en mi Opinión de conformidad de 30 de abril de 1997, y por las que formulo ahora, relativas a mi criterio de que la disposición aludida no es inconstitucional. Veamos.
*896t-H hH
En ocasiones anteriores hemos reiterado la necesidad de atenuar la severidad del instrumento de la confiscación y hemos reconocido que no es favorecido por los tribunales, por lo que los estatutos que lo autorizan deben ser inter-pretados restrictivamente.(1) Tales pronunciamientos los hemos hecho en casos que involucraban la confiscación de la propiedad de terceros inocentes, en los cuales la incauta-ción de los bienes en cuestión por el Estado no cumplía con “los propósitos de disuasión que tuvo el legislador de ha-cerle cara la conducta criminal al empresario que se dedi-que al tráfico de drogas.(2)
En el caso de autos, la situación que nos concierne no involucra a posibles terceros inocentes. Por el contrario, tiene que ver precisamente con individuos alegadamente dedicados a actividades ilícitas. Aquí el instrumento de la confiscación es un arma importante en la lucha contra la terrible actividad criminal que conocidamente azota nues-tra comunidad. Por ello tenemos la obligación de ser, en particular, cuidadosos de no privar al Estado innecesaria-mente de esa arma importante.
HH HH H-1
Se alega que es inconstitucional una disposición de la Ley Uniforme de Confiscaciones de 1988 que autoriza al Secretario de Justicia de Puerto Rico a emitir una orden para confiscar una propiedad inmueble que había sido uti-lizada para actividad criminal, sin una vista judicial previa a tal incautación. Se aduce que la inconstitucionalidad de dicha disposición surge de lo resuelto por el Tribunal Supremo de Estados Unidos en United States v. James Daniel Good Real Property, 510 U.S. 43 (1993).
*897No cabe duda de que este Foro debe interpretar las dis-posiciones de nuestra propia Carta de Derechos “de ma-nera compatible con la protección que ofrecen a esas liber-tades básicas y garantías personales iguales o similares disposiciones de la Constitución de los Estados Unidos, y no en menor grado de protección, según éstas son o sean interpretadas y aplicadas por el Tribunal Supremo de los Estados Unidos”. R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416, 427-428 (1964). Ciertamente son vinculantes para este Tribunal las decisiones pertinentes del más alto Foro judicial federal.
Lo anterior no significa, sin embargo, que estemos obli-gados a ser “muñeco de ventrílocuo”.(3) Debemos aplicar las decisiones aludidas en nuestra propia jurisdicción, pero po-demos hacerlo con discernimiento. Nuestro compromiso es propiamente con los valores y principios jurídicos de la Carta de Derechos de la Constitución de Estados Unidos, según los interprete el Tribunal Supremo federal, pero nada nos requiere corear al dedillo sus dictámenes particulares. No tenemos que extender una decisión del Tribunal Supremo de Estados Unidos a una situación particular en Puerto Rico si es claro que el propio foro federal no lo haría.
La situación que nos concierne aquí es circunstancial-mente muy distinta de la que tuvo ante sí el Tribunal Supremo norteamericano en United States v. James Daniel Good Real Property, supra. Se trata de situaciones clara-mente distinguibles. En el caso aludido, la confiscación de la propiedad inmueble por el Estado ocurrió casi cinco años después de haberse ocupado drogas en ésta. Más aún, al momento de la confiscación, la propiedad estaba en la po-sesión de terceros, quienes la usaban para fines entera-mente lícitos. No existía allí razón alguna para haber orde-*898nado la confiscación sin una vista judicial previa. En el caso de autos, en cambio, la confiscación se ordenó pocos días después de haberse ocupado material ilícito en la pro-piedad en cuestión. Esta continuaba en manos de su dueño, quien había sido acusado por la comisión de delitos y, al confiscarse la propiedad, ésta aún continuaba usán-dose para fines criminales. Se justificaba, pues, que la vista judicial que requiere el debido proceso de ley se celebrase después de la incautación.
En su opinión en United States v. James Daniel Good Real Property, supra, que fue una decisión con voto de 5-4, la propia mayoría del Tribunal Supremo federal reconoció que existen situaciones en las cuales puede posponerse la vista judicial hasta después de la incautación. Una de és-tas es cuando ello es necesario para evitar que continúe la actividad criminal en la propiedad incautada. Tal es la si-tuación en el caso de autos. Aquí, evidentemente, el alla-namiento previo de dicha propiedad no había sido sufi-ciente para evitar su continuado uso para fines delictivos. La expedita incautación de ésta era necesaria para concul-car su uso en actividades criminales. Estaba justificado, pues, posponer la vista judicial.
Más aún, la mayoría en United States v. James Daniel Good Real Property, supra, señaló que la vista judicial pre-via a la incautación existe para evitar que dueños inocen-tes sean privados de su propiedad por error o arbitrariamente. Tales fines evidentemente no aplican al caso de autos. En éste, la celebración de una vista judicial previa a la incautación no hubiese servido ningún propó-sito público importante.
Finalmente, en vista de que el derecho al debido proceso de ley es de naturaleza circunstancial, Connecticut v. Doehr, 501 U.S. 1 (1991); Pueblo v. Andréu González, 105 D.P.R. 315 (1976), deben tenerse en cuenta otras circuns-tancias, muy particulares a Puerto Rico, que no estaban presentes en United States v. James Daniel Good Real Property, supra. Estas otras circunstancias son relativas a la protección del interés público, que es uno de los elementos *899que el Tribunal Supremo de Estados Unidos ha reconocido que debe sopesarse al decidir si procede una confiscación sin una vista judicial previa.(4) Nuestro país se encuentra afligido por una horrenda plaga de actividad criminal de inconmensurable dimensión. La generalidad de las comu-nidades norteamericanas no encaran ni sufren nada parecido. En efecto, según informes federales y de las Na-ciones Unidas, pocos lugares en el mundo tienen proble-mas de criminalidad de la magnitud de los que experi-menta nuestra isla. Recientemente, en una reunión internacional, se catalogó a Puerto Rico como uno de los paraísos de los narcotraficantes.
Más aún, es claro que nuestro gobierno insular no tiene la capacidad para encarar la abrumadora realidad del cri-men que tiene el gobierno federal. Éste tiene recursos y aptitudes que el nuestro carece.
Estos dos datos de evidente comprobación hacen nues-tra situación muy distinta también de la del caso de United States v. James Daniel Good Real Property, supra. En éste, el poderoso Gobierno federal no tenía razones válidas para actuar como lo hizo, en una instancia en la cual la celebra-ción de la vista judicial previa no presentaba riesgo o ame-naza alguna a la protección del interés público. Tal no es el caso de Puerto Rico en situaciones como la de autos. La gravedad del problema del crimen en nuestra isla y las limitaciones de nuestros recursos policíacos le dan un ca-rácter urgente a confiscaciones como la que aquí nos concierne. Para nuestro país, privar al Estado de usar ex-peditamente el instrumento de la confiscación como arma contra los criminales, sólo significa empeorar la grave crisis de abuso e indefensión que sufre nuestra gente, algo que ciertamente no ocurría en la situación concreta de United States v. James Daniel Good Real Property, supra.
Como a conciencia no puedo votar por la aplicación ciega de United States v. James Daniel Good Real Property, supra, a la distinguible situación de autos, y como estimo que *900el material delictivo en cuestión fue ocupado lícitamente durante una confiscación válida del inmueble donde se en-contraba, disiento de lo que ahora, por razones diversas, dispone una mayoría del Tribunal.

 General Accident Ins. Co. v. E.L.A., 137 D.P.R. 466 (1994); Alvenre Corp. v. Srio. de Justicia, 130 D.P.R. 760 (1992).


 Alvenre Corp. v. Srio. de Justicia, supra.


 En el ámbito judicial, el concepto ventriloquist’s dummy fue formulado por el Juez Jerome Frank para describir la obligación de los jueces federales de aplicar el derecho estatal en los casos cuando ello sea pertinente. Richardson v. Commissioner of Internal Revenue, 126 F.2d 562, 567 (2do Cir. 1942). Se adopta analógicamente aquí para referirnos a la obligación de jueces estatales respecto al derecho federal.


 Mathews v. Eldridge, 424 U.S. 319 (1976).